Citation Nr: 0920426	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with left lower 
extremity radicular symptoms, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to August 
1987 and from January 1997 to June 1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 decision by 
the RO which granted service connection for the Veteran's low 
back disability and assigned a 20 percent evaluation, 
effective from February 14, 2004, the date of receipt of the 
Veteran's claim.  38 C.F.R. § 3.400(b)(2).  In October 2006, 
the RO assigned an increased rating to 40 percent; effective 
from the same date.  In January 2007, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in March 2008.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the Veteran's low 
back disability is manifested by chronic pain and limitation 
of motion without radiculopathy or other neurological 
impairment; functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a 
higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, based on an 
initial determination, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Code 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

Prior to initial adjudication of the Veteran claim, a letter 
dated in April 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini II, supra; Dingess, 
supra.  

The Board has considered the recent holding of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") that for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder, or of greater interference with 
work or activities of daily life is required to support a 
claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA twice during the pendency of this appeal and 
testified at a personal hearing before the undersigned in 
January 2007.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board thus concludes that any deficiency in the notice to 
the Veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, supra.  

Factual Background & Analysis

The Veteran's low back disability is rated 40 percent 
disabling under Diagnostic Code (DC) 5243 for intervertebral 
disc syndrome.  The regulations provide for evaluation of the 
spine under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2008).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

When examined by VA in March 2006, the Veteran complained of 
constant low back pain radiating into his lower extremities 
with occasional weakness in both legs, and estimated that his 
pain level was 8/10.  The Veteran reported near constant 
flare-ups, but said that he had some relief, periodically 
which lasted for a few weeks.  The Veteran did not require 
use of any ambulatory devices, and did not wear a brace or 
any other supportive apparatus.  He said that he could walk 
about 50 yards without pain and the examiner noted that he 
was not unsteady on his feet.  On examination, there was some 
slight tenderness in the lumbosacral region.  Forward flexion 
was from 0 to 90 degrees with pain beginning at 25 degrees.  
Extension and right and left lateral flexion were to 20 
degrees, with rotation to 15 degrees, bilaterally; the 
Veteran reported pain on all movements.  There were no 
sensory abnormalities or muscle atrophy, and Lasegue sign was 
negative.  The examiner indicated that there did not appear 
to be any intervertebral disc syndrome.  The examiner noted 
that the Veteran had a lack of coordination and endurance 
with repetitive use due to pain.  The diagnosis was traumatic 
degenerative disc disease at multiple levels.  

A VA outpatient neurological evaluation in July 2006, noted 
that the Veteran had significant weakness in his lower 
extremities which exceeded what would be expected by an L5 
radiculopathy alone.  The examiner opined that the Veteran's 
pain and weakness were not secondary to a neurologic etiology 
alone, and may be referred bony pain or related to damage to 
the discs themselves rather than compression or nerve root, 
and recommended additional electromyogram/nerve conduction 
velocity (EMG/NCV) testing.  

A subsequent VA EMG/NCV test in July 2008 was within normal 
limits and showed no evidence of lumbosacral radiculopathy.  

When examined by VA in October 2008, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints, medical history, and 
clinical findings.  The Veteran reported a constant, dull 
pain at a 6/10 level daily, with pain on flare-ups at an 8/10 
level.  The Veteran reported that on flare-ups, he just tried 
to work through it and to rest when possible.  On spine 
examination, the examiner noted that the Veteran had good, 
effortless flexion to 90 degrees when taking his shoes off 
and undressing for the examination.  However, during the 
examination, he exhibited significant effort when flexing and 
extending and groaned while bending.  There was no objective 
evidence of weakness or tenderness, and musculature of the 
back was normal.  The examiner noted that the EMG studies in 
2004 and 2006 showed no evidence of radiculopathy.  

Active and passive flexion was to 60 degrees with extension 
to 20 degrees.  Active right and left lateral flexion was to 
20 degrees with passive lateral flexion to 30 degrees, 
bilaterally.  Active rotation was to 30 degrees with passive 
rotation to 40 degrees, bilaterally.  Repetitive motion was 
positive with a baseline pain of 6/10.  Strength was 5/5 and 
reflexes were 2/2, bilaterally.  Although the Veteran 
reported weakness and atrophy in his lower extremities, the 
examiner noted that both lower extremities appeared 
symmetrical, and that actual measurement confirmed no 
circumferential difference of his thighs or calves.  An MRI 
showed mild degenerative disc disease at L2-3 and L4-5, 
unchanged from the MRI in October 2007, with changes of 
posterior spinal fusion at L5-S1 without evidence of 
complication.  

On VA neurological examination in October 2008, the 
neurologist indicated that there was no objective evidence of 
radiculopathy, and that MRI's showed a small subligamentous 
tear at L4-5 with a possible annular tear.  On examination, 
reflexes were 2+ and muscle bulk was good in the lower 
extremities.  Sensation was intact, with weakness on 
dorsiflexion of the ankle, extension of the great toe and on 
plantar flexion.  The examiner opined that the Veteran did 
not have radiculopathy, and that his radiating pain was most 
likely due to referred pain syndrome.  

The objective findings on the VA examinations during the 
pendency of this appeal were not materially different and 
showed no more than moderate limitation of motion of the 
lumbosacral spine with demonstrable pain.  Forward flexion of 
the thoracolumbar spine was to no less than 60 degrees, with 
a combined range of motion of no less than 180 degrees.  
Applying the clinical findings to the General Rating Formula, 
the Veteran's low back disability would equate to no more 
than a 20 percent evaluation.  Other than complaints of pain 
and weakness, the objective findings did not show any 
significant neurological impairment.  Furthermore, the 
Veteran does not claim nor do the medical reports of record 
show any incapacitating episodes at anytime during the 
pendency of the appeal.  Thus, a rating in excess of 40 
percent based on incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's low back disability under the orthopedic rating 
criteria and applicable neurologic rating criteria.  

In this regard, there was no evidence of radiculopathy 
compatible with sciatic neuropathy on any of the VA 
examinations discussed above or on any of the outpatient 
notes during the pendency of this appeal.  Other than 
complaints of pain and weakness, the objective findings did 
not show any neurological impairment.  Therefore, a 
compensable evaluation would not be warranted under DC 8520 
for mild incomplete paralysis of the sciatic nerve.  However, 
to the extent that the Veteran has some weakness on 
dorsiflexion of the ankle, extension of the great toe and on 
plantar flexion as symptoms compatible with sciatic 
neuropathy, the Board finds that, at most, such symptoms 
would warrant a 10 percent evaluation under Diagnostic Code 
8520.  As such, that 20 percent rating for neurological 
manifestations combined with the 20 percent rating for the 
orthopedic manifestations of the Veteran's back disorder that 
would be in order, as explained in the preceding paragraph, 
would not be in excess of the currently assigned 40 percent 
rating.  Additionally, there is no objective evidence of any 
associated abnormalities, such as bowel or bladder impairment 
which would provide a basis for assigning a separate rating 
under Note 1.  The Board points out that the criteria for 
rating disabilities of the spine apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).  By separately evaluating and combining the 
neurologic and orthopedic manifestations of the Veteran's low 
back disability, a combined evaluation in excess of 40 
percent is not warranted.  

Finally, consideration must also be given to any functional 
impairment of the Veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

In this regard, the Board notes that while the Veteran has 
some functional loss due to pain and lack of endurance, an 
evaluation in excess of 40 percent could be assigned only if 
the resulting functional loss is commensurate with 
unfavorable ankylosis of the entire thoracolumbar, or the 
entire spine.  Here, the Veteran is not shown to have a 
corresponding functional loss.  The Board points out that the 
Veteran was assigned an increased evaluation from 20- to 40 
percent based on the RO's assessment that his functional loss 
due to pain was commensurate with a limitation of motion to 
less than 30 degrees on the basis that his pain began at 25 
degrees of forward flexion.  As indicated above, however, the 
rating criteria are to be applied with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

In any event, the Veteran has good strength in his back and 
lower extremities, no neurological impairment referable to 
the lumbar spine, and no more than moderate, actual 
limitation of motion.  Further, there was no evidence of 
actual weakness, muscle atrophy, deformity, or postural 
abnormalities.  While the Veteran clearly has some functional 
limitation of motion of the lumbar spine, there is no 
evidence that he has difficulty walking or other functional 
limitation due to limited vision.  The evidence does not show 
that the Veteran's low back disability is equivalent to 
complete bony fixation or unfavorable ankylosis of the entire 
spine.  Accordingly, the Board finds that an evaluation in 
excess of 40 percent based on additional functional loss due 
to the factors set forth above is not demonstrated.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from degenerative disc disease of the lumbar spine 
does not suggest that he has sufficient symptoms so as to a 
warrant an evaluation in excess of 40 percent.  Accordingly, 
the Board finds that the 40 percent evaluation assigned for 
degenerative disc disease of the lumbar spine accurately 
depicts the severity of the condition for the entirety of the 
rating period on appeal, and there is no basis for higher 
rating.  Accordingly, an increased evaluation is not 
warranted.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

In this regard, while the Veteran underwent spinal fusion in 
February 2005, the record reflects that the he has not 
required recent or frequent hospitalizations for his low back 
disability.  As discussed above, the manifestations of the 
Veteran's low back disability are consistent with the 
schedular criteria.  While the record shows that the Veteran 
is no longer able to work as a mechanic or in jobs requiring 
heavy lifting, he is currently enrolled in school for medical 
coding which, upon completion of his education, would afford 
him opportunities for employment that do not require lifting 
or standing.  (See May 2007 VA outpatient note).  At present, 
the objective evidence of record does not show that the 
manifestations of his low back disability are unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment from his low back disability would be 
in excess of that contemplated by assigned evaluation.  
Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


